Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 1/20/22 wherein Claims 18, 22-29, 32-34, and 37 are amended, Claims 20-21 and 36 are canceled, and Claim 38 is newly added. Therefore, claims 18, 22-29, 32-34, and 37-38 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see page 6-7, filed 1/20/22, with respect to the rejection(s) of claim(s) 18, 20-22, 27-29, 32-33, and 36 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baran et al. (US 2015/0018770) in view of Bauss et al. (US 2018/0326164).
Applicant’s arguments, see page 9, filed 1/20/22, with respect to the rejection(s) of claim(s) 22-29, 32-34, and 37-38 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baran et al. (US 2015/0018770) in view of Bauss et al. (US 2018/0326164) and various secondary references.
Claim Rejections - 35 USC § 103
Claims 18, 22, 26-29, 32-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US 2015/0018770; hereinafter Baran) in view of Bauss et al. (US 2018/0326164; hereinafter Bauss).
With regards to claim 18, Baran discloses (Figs. 1-12) a medicament delivery device (1), comprising:
a housing element (10; see [0050] “The injection device 1 of Fig. 1 is a pre-filled, disposable injection pen that comprises a housing 10”);
a mount (105; see [0058] “A rib 105 protrudes from an outer surface 106 of the injection device 1”) integral with the housing element (see Fig. 8 which shows the mount 105 being integral with the housing element 10), wherein the mount extends away from the housing element (see [0058] “A rib 105 protrudes from an outer surface 106 of the injection device 1”), and wherein the housing element is integral with an outer shell (see at 101 and 102 in Fig. 1) of the medicament delivery device such that the mount is permanently coupled to the medicament delivery device (see Fig. 1, which shows the housing element 10 being integral with the outer shell of the medicament delivery device 1), and 
an auxiliary unit (2) releasably attached to the mount (see [0060] “a supplementary device 2 to be releasably attached to the injection device 1 of Fig. 1”), wherein the auxiliary unit is positioned solely on a lateral side surface (see at 1 in Fig. 8) of the medicament delivery device such that the auxiliary unit does not extend to an end surface (see at 11 in Fig. 1) of the medicament delivery device (see Fig. 10, which shows the auxiliary unit 2 positioned solely on a lateral side surface of the medicament delivery device 1 wherein the auxiliary unit does not extend to an end surface of the medicament delivery device), 
However, Baran is silent with regards to the auxiliary unit detects a longitudinal movement of a plunger rod of the medicament delivery device through the housing element.
Nonetheless, Bauss teaches (Figs. 1-3) the auxiliary unit (30) detects a longitudinal movement of a plunger rod (52) of the medicament delivery device (see [0025] “A device capable of sensing force on components inside a medicament delivery device shown in the figures”) through the housing element (10) (see [0036] “an optical sensor 54 that is capable of providing a light beam 56 that is reflected back, detecting movement of components, such as the plunger rod 52 of the medicament delivery device”. Furthermore, Fig. 3 of Bauss shows the optical sensor 54 located on the lateral side surface of the medicament delivery device. The Examiner determined this based on the housing 10 of the medicament delivery device being parallel to the plunger rod 52 in Fig. 3. Additionally, the optical sensor must be located on the lateral side surface as if the optical sensor was on the end surface of the medicament delivery device then the optical sensor 54 would be located on the end wall 18 not the shown along the housing 10.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit of Baran with a teaching of Bauss such that the auxiliary unit detects a longitudinal movement of a plunger rod of the medicament delivery device through the housing element. One of ordinary skill in the art would have been motivated to make this modification, as the optical sensor facilitates the detection of movement such as the start of the movement as well as the stop of the movement. Further, the speed of the movement during the dose delivery sequence may be monitored and compared to movement patterns of pretested and normally functioning medicament container for detecting possible injection problems of the medicament delivery device (see [0036] of Bauss).
	The medicament delivery device of Baran modified in view of Bauss will hereinafter be referred to as the medicament delivery device of Baran and Bauss.
With regards to claim 22, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the mount (105) is (see [0060] “a supplementary device 2 to be releasably attached to the injection device 1 of Fig. 1”) to the auxiliary unit (2) by positive locking (see [0130] “The rib receiving recess 318 is dimensioned to receive the rib 105” and [0131] “The rib receiving recess 318 is formed at the end of the supplementary device 2”).
With regards to claim 26, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches that (Figs. 1-12) that the mount (105) is shaped to only allow attachment to the correspondingly shaped auxiliary unit (2) (see Figs. 8-12, [0130] “The rib receiving recess 318 is dimensioned to receive the rib 105”, and [0131] “The rib receiving recess 318 is formed at the end of the supplementary device 2”).
With regards to claim 27, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) the auxiliary unit (2) comprises an electronics unit (see Fig. 4 at 2, [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24, which may for instance be a microprocessor”, and see [0076-0084]).
With regards to claim 28, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 27, and Baran further teaches (Figs. 1-12) that the auxiliary unit (2) is adapted to determine and to provide information about an operational state and/or usage of the medicament delivery device (1) (see [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24”, [0083] “Processor 24 controls a wireless unit 28, which is configured to transmit and/or receive information to/from another device in a wireless fashion.”, and [0086] “The supplementary device 2 of FIG. 4 is thus capable of determining information related to a condition and/or use of injection device 1.” )
With regards to claim 29, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 28, and Baran further teaches (Figs. 1-12) that the auxiliary unit (2) is adapted to communicate measurements and information to another unit (see [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24”, [0083] “Processor 24 controls a wireless unit 28, which is configured to transmit and/or receive information to/from another device in a wireless fashion.”).
With regards to claim 32, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the medicament delivery device (1) is a disposable medicament delivery device (see [0050] “The injection device 1 of FIG. 1 is a pre-filled, disposable injection pen”).
With regards to claim 33, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the medicament delivery device (1) comprises a pen injector (see [0050] “The injection device 1 of FIG. 1 is a pre-filled, disposable injection pen”).
With regards to claim 38, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran is silent with regards to the auxiliary unit is configured to optically detect the longitudinal movement of the plunger rod of the medicament delivery device through the housing element through a window in the housing element.
Nonetheless, Bauss further teaches (Figs. 1-3) that the auxiliary unit (30) is configured to optically detect the longitudinal movement of the plunger rod (52) of the medicament delivery (see [0025] “A device capable of sensing force on components inside a medicament delivery device shown in the figures”) device through the housing element (10) through a window (50) (see [0036] “an optical sensor 54 that is capable of providing a light beam 56 that is reflected back, detecting movement of components, such as the plunger rod 52 of the medicament delivery device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit of the medicament delivery device of Baran and Bauss with a further teaching of Bauss such that the auxiliary unit is configured to optically detect the longitudinal movement of the plunger rod of the medicament delivery device through the housing element through a window in the housing element. One of ordinary skill in the art would have been motivated to make this modification, as the optical sensor facilitates the detection of movement such as the start of the movement as well as the stop of the movement. Further, the speed of the movement during the dose delivery sequence may be monitored and compared to movement patterns of pretested and normally functioning medicament container for detecting possible injection problems of the medicament delivery device (see [0036] of Bauss).

Claims 23, 25, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Cirillo et al. (US 2012/0053527; hereinafter Cirillo).
With regards to claim 23, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however Baran is silent with regards to the mount being configured to releasably attach to the auxiliary unit by friction-fit.
Nonetheless, Cirillo further teaches (Fig. 20) that the mount (2006) is configured to releasably attach (See Abstract “removable attachments include…a slot for receiving a ridge of the pen”) to the auxiliary unit (2002) by friction-fit (See [0085] “friction-generating surfaces”).

With regards to claim 25, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however Baran is silent with regards to the mount being configured to releasably attach to the auxiliary unit by non-permanent adhesive.
Nonetheless, Cirillo teaches (Fig. 19) an auxiliary unit (1902) attached to the surface of a prefabricated injection pen (1904). Cirillo further teaches that the auxiliary unit (1902) is attached to the surface of the prefabricated injection pen by a non-permanent adhesive (See [0081] “an adhesive may be used to form a removable attachment”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the medicament delivery device of Baran and Bauss with a teaching of Cirillo such that the mount is configured to releasably attach to the auxiliary unit by non-permanent adhesive. Cirillo shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Baran for the non-permanent adhesive of Cirillo for the predictable result of releasably attaching the two components together.
With regards to claim 37, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however Baran is silent with regards to the mount comprising a single dovetail shaped protrusion, and wherein the auxiliary unit is arranged with a single groove that has a complementary shape to the dovetail shaped protrusion so that the auxiliary unit may be pushed onto the mount and be held there by the complementary shapes.
Nonetheless, Cirillo teaches (Fig. 20) the mount (2006) comprising a single dovetail shaped protrusion (See Fig. 20 at label 2006), and wherein the auxiliary unit (2002) is arranged with a single groove (See [0083] “Specifically, side edge 2003 of universal header 2002 form a slot for receiving ridge 2006”) that has a complementary shape to the dovetail shaped protrusion (See Fig. 20) so that the auxiliary unit may be pushed onto the mount and be held there by the complementary shapes (See [0083] and Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit and mount of the medicament delivery device of Baran and Bauss with a teaching of Cirillo such that the mount comprises a single dovetail shaped protrusion, and wherein the auxiliary unit is arranged with a single groove that has a complementary shape to the dovetail shaped protrusion of the mount. One of ordinary skill in the art would have been motivated to make this modification, as Cirillo teaches that this configuration of the groove/slot and the protrusion/ridge prevents the protrusion/ridge from sliding out of the groove/slot in the direction substantially parallel to the bottom of the slot (See [0084] of Cirillo).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Larsen (CN 101405738A).
A copy of Larsen was provided as a Foreign Reference with the IDS filed 6/16/2021.
With regards to claim 24, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran fails to disclose that the mount is configured to releasably attach to the auxiliary unit by magnetism.
Nonetheless, Larsen teaches an auxiliary unit (Fig. 1a, #1) mounted to an outer casing of a mechanical drug delivery device (Fig. 1a, #2 and see [0048]). Larsen further teaches that the auxiliary unit (Fig. 1a, #1) is attached to the upper portion of the drug delivery device with a magnet (See [0048] “magnet”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the housing element of the medicament delivery device of Baran and Bauss with a teaching of Larsen such that the mount is configured to releasably attach to the auxiliary unit by magnetism. Larsen shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Baran for the magnets of Larsen for the predictable result of releasably attaching the two components together.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Lindstedt et al. (WO 2016128207A1; hereinafter “Lindstedt”).
A copy of Lindstedt was provided in the Non-Final mailed 2/19/2021 and is listed as A Foreign Reference with the same date.
With regards to claim 34, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran fails to disclose that the medicament delivery device comprises an inhalation device.
Nonetheless, Lindstedt teaches a medicament delivery device (Fig. 2) comprises an inhalation device (See page 6, lines 3-5 “medicament delivery devices may include a number of devices capable of delivery certain doses of medicament to a user, such as e.g. injection devices with or without injection needles, inhalers of all kinds,”).The invention of Lindstedt also teaches a releasably attachable auxiliary unit (See Abstract “usage management module is designed as an attachable unit (112)”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of the housing element of the medicament delivery device of Baran and Bauss such that it comprises an inhalation device. Lindstedt shows a different medicament delivery device capable of delivering certain doses of medicament to a user. The alternate medicament delivery device (inhaler) and the auxiliary unit (usage management module) of Lindstedt are analogous to the medicament delivery device and auxiliary unit of the Baran and Bauss. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the injection pen of the housing element of Baran and Bauss for the inhalation device of Lindstedt for the predictable result of delivering doses of medicament to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al. (US 2011/0015583) see Fig. 2a, #80, 88, 34 and [0029-0030].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783